 

 

Case 1:20-cv-07950-GBD Document 8 Filed 12/10/20 | or é

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DILENIA PAGUADA, on behalf of herself and all :
others similarly situated, :

Plaintiff,
-against-
ROCKET BALL, LTD.,

Defendant.

GEORGE B. DANIELS, United States District Judge:

   

ORDER
20 Civ. 7950 (GBD)

This Court having been advised that the parties have reached agreement on all issues in

this matter, the Clerk of Court is hereby ORDERED to close the above-captioned action, without

prejudice to restoring the action to this Court’s docket if an application to restore is made within

thirty (30) days.

All conferences previously scheduled are adjourned sine die.

Dated: December 10, 2020
New York, New York

SO ORDERED.

fits! B. Dono

 

B. DANIELS
tates District Judge

 
